Citation Nr: 1700040	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  16-15 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1318.

3. Whether the appellant's countable income exceeds the maximum annual income limit for receipt of payment for such benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 until March 1954. He died in May 2012. The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by VA Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether the appellant's countable income exceeds the maximum annual income limit for receipt of payment for such benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran died in May 2012; the death certificate lists the immediate cause of death as chronic obstructive lung disease. 

2. Veteran's death is not related to his military service.

3. The Veteran was not in receipt of a total service-connected disability rating for 10 years at the time of his death, his death occurred almost 50 years after his separation from active duty service, and he was not a former prisoner of war (POW).


CONCLUSIONS OF LAW

1. The criteria for service connection for the Veteran's cause of death have not been met. 38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).

2. The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also Quartuccio v. Principi, 16 Vet. App. 183   (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103 (a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In the instant case, the appellant received notification prior to the initial unfavorable agency decision through the August 2013 and March 2013 letters. The letters included explanations of the evidence and information required to substantiate claims based on a service-connected condition and a condition not yet service connected. Therefore, the duty to notify the appellant was satisfied under the circumstances of this case. 38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records and VA treatment records are associated with the claims file. The appellant has not identified any additional records that should be obtained prior to a Board decision. Therefore, VA's duty to further assist the appellant in locating additional records has been satisfied. See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Service connection for the cause of the Veteran's death

Legal criteria

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a). For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312 (b). In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312 (c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death. See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant claims service connection for the Veteran's cause of death. 

At the time of the Veteran's death, he was service connected for bilateral hearing loss, rated as 90 percent; post-traumatic stress disorder (PTSD), rated as 50 percent; flexion contracture of the left dominant thumb, rated as 10 percent; tinnitus, rated as 10 percent; and a scar, rated as noncompensable. The Veteran's total combined rating was 100 percent.

The Veteran died in May 2012, and his death certificate indicates that the direct cause of death was chronic obstructive lung disease. The Veteran's death certificate does not note any condition or disease leading or contributing to his immediate cause of death. At the time of the Veteran's death, he was not service-connected for chronic obstructive lung disease. 

The claims folder does not reflect that the Veteran complained of, or received treatment for chronic obstructive lung disease while in service or within one year from his military service. There is no evidence of chronic obstructive lung disease in service and no competent credible medical evidence that it could be related to active service. Furthermore, the Veteran's death certificate reflects that the Veteran's chronic obstructive lung disease had its onset 10 years prior to his death; approximately 48 years after his active military service.

Additionally, the claims folder does not reflect that the any of the Veteran's service connected disabilities affected vital organs and rendered the Veteran materially less capable of resisting the effects of other disease or injury primarily causing his death. Furthermore, the medical evidence does not reflect that the Veteran's service-connected disabilities contributed to his death or that they lent assistance to the production of death.

The Board acknowledges that prior to his death; the Veteran asserted that he was exposed to herbicides while surviving in South Korea. However, the Veteran did not serve within the time period VA recognizes herbicide exposure for service in Korea, which was April 1968 to August 1971. The Veteran served from 1948 to 1954; approximately 14 years prior to the presumptive time period. As such, presumptive service connection is not warranted in this case.

As the evidence fails to establish that the Veteran had a service connected disability that was either the principal or a contributory cause of death, the appellant's claim for entitlement to service connection for the cause of the Veteran's death is not warranted.

DIC

Legal criteria

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C.A. §  1318 (b); 38 C.F.R. § 3.22 (a).

Analysis

As explained above, at the time of the Veteran's death he was rated totally disabled due to his service-connected disabilities. However, the Veteran's total disability rating was established on September 30, 2010; less than ten years preceding his May 2012 death. Furthermore, the Veteran died approximately 58 years after his separation from active duty service and was not a former POW. Therefore, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Thus, the claim for DIC under 38 U.S.C.A. § 1318 is denied as a matter of law. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant has asserted that she is entitled to survivors' pension benefits. In a March 2016 statement of the case (SOC), the RO concluded that the appellant's countable income exceeds the maximum annual income limit for receipt of payment for such benefits. The March 2016 SOC specifically noted a May 31, 2012 statement of account and a June 4, 2012 Application for DIC, Pension and Accrued Benefits for a Surviving Spouse or Child as evidence used to continue its denial of the benefit sought. A review of the claims file reflects that the noted evidence is not associated with the electronic claims file. The Board believes that above evidence in particular may be pertinent in deciding this issue. Specifically, other than the associated rating decisions denying the benefit sought, the claims file does not consist of a financial statement indicating the appellant's actual income. 

Based on the above, the Board finds that further development is necessary prior to deciding the remaining issue on appeal. The Board finds that the May 31, 2012 statement of account and a June 4, 2012 Application for DIC, Pension and Accrued Benefits for a Surviving Spouse or Child must be associated with the electronic claims file. Additionally, the Board finds that a financial status report must also be obtained from the appellant, showing all of her income and expenses.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO must attempt to obtain and associate the May 31, 2012 statement of account and a June 4, 2012 Application for DIC, Pension and Accrued Benefits for a Surviving Spouse or Child with the electronic claims file.

2. The RO must send the appellant a Financial Status Report form and request that she complete it showing all of her income and expenses. The significance of the appellant's compliance with this request must be explained, to specifically include advising her that failure to cooperate may result in an adverse determination.

3. After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this remand. If any development action is deficient in any manner, the RO must implement corrective procedures at once.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated. If the claim on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative. After the appellant and the representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


